Citation Nr: 0024596	
Decision Date: 09/15/00    Archive Date: 09/21/00

DOCKET NO.  97-21 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a 
fractured pelvis, currently evaluated as 20% disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from September 1966 to October 
1969, and from April 1971 to March 1975.  This appeal arises 
from a September 1996 rating action which denied a rating in 
excess of 20% for residuals of a fractured pelvis.  In July 
1997, the veteran testified at a hearing on appeal before a 
hearing officer at the RO.

Another appeal initially arose from a February 1999 rating 
action which granted service connection for a post-traumatic 
stress disorder and assigned a 30% rating from April 1998.  A 
Notice of Disagreement with the 30% rating was received in 
March 1999, and a Statement of the Case was issued in March 
2000, but the veteran did not perfect his appeal by filing a 
timely Substantive Appeal.


FINDING OF FACT

The veteran's residuals of a fractured pelvis are manifested 
by complaints of back pain which are relieved with 
medications and exercises, with clinical findings showing an 
old healed pelvic fracture with a slight offset across the 
symphysis pubis, and no more than slight limitation of motion 
of the lumbar spine on recent VA examination.


CONCLUSION OF LAW

Under the schedular criteria, the veteran's residuals of a 
fractured pelvis are not more than 20% disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Code 5292 
(1999). 



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

A review of the service medical records for the second period 
of active service discloses that the veteran was hospitalized 
in early November 1972 following a hard, sit-down type of 
parachute landing fall with immediate pain in the area of the 
lower back and right groin.  X-rays in the emergency room 
revealed a normal lumbosacral spine picture with a 
nondisplaced fracture of the non-weight-bearing portion of 
the pubic ramus on the right side.  The acetabulum and head 
were within normal limits.  Examination on admission showed 
no suprapubic pelvic pain to palpation.  There was marked 
pain over the pubic ramus, and pain in the right leg on 
abduction, adduction, and flexion.  There was free internal 
and external rotation of the hip, without any symptomatology.  
There was some spasm of the lumbosacral spine.  Strength and 
sensation were within normal limits.  

During his hospital course, the veteran's back pain had 
resolved by mid-November, and he was ambulating without any 
complaints.  In early December, he complained of back pain.  
Examination of the back was negative, and there was pain with 
full range of motion of the right leg.  In mid-January 1973, 
he was ambulating well, and still had mild low back pain.  
The hips were within normal limits.  There was no tenderness 
over the fracture site.  The final diagnosis at the time of 
hospital discharge was fracture of the non-weight-bearing 
ring of the pelvis, and the fracture was noted to be healed.

In September 1973, the veteran complained of pain in the back 
and left leg, as well as a "popping" sound in the pelvic 
area.  In January 1974, he complained of low back pain and 
pain running down the left leg; he gave a history of an 
injury in October 1973 while picking up equipment in the 
motor pool.  

On subsequent evaluation at a VA medical facility in mid-
January 1974, the veteran complained of low back pain 
radiating down the left lower extremity from the hip to the 
foot.  Examination of the back showed normal range of hip and 
back motion and no muscle spasm, and straight leg raising was 
negative.  Neurological examination was intact, and X-rays of 
the lumbosacral spine were normal.  The impressions were low 
back pain of unknown etiology, and history of a fractured 
pelvis.  

On VA orthopedic evaluation in February 1974, the veteran was 
noted to have injured his left hip when he landed on his left 
buttock in a parachute exercise in 1972, with pain in the 
left side since that time.  He complained of an aching 
sensation in the buttock area and radiating down the left 
lower extremity to the knee.  X-rays showed a normal lumbar 
spine.  After examination which included findings of negative 
straight leg raising, the impressions were vague pain 
unsubstantiated by physical examination; possible chronic 
strain; and history of pelvic fracture at the time of injury.

On military orthopedic evaluation in March 1974, the veteran 
complained of low back pain overlying the left sacroiliac 
joint, occasionally radiating down the left thigh.  On 
examination, there was full range of motion of the back 
without spasm.  Gait and stance were normal, and straight leg 
raising and neurological testing were negative.

On separation examination of February 1975, the veteran's 
complaints included recurrent back pain, and the examiner 
noted a fracture of the pelvis in October 1972 with 
continuous back pain and leg pain while standing.  The spine 
was normal on examination.

On VA examination of October 1975, the veteran was noted to 
have had a fracture of the right pelvic ramus in 1970 (sic).  
On current examination, this was noted to be apparently 
healed, with little or no residuals.  There was full range of 
motion of the hips, and he could squat deeply, with 
extraordinarily good abduction of the legs.  Pelvic X-rays 
revealed some irregularity of the right pubis medially, 
consistent with an old healed fracture.  The diagnoses 
included residuals of a fracture of the right pelvic ramus.  

By rating action of November 1975, the RO granted service 
connection for residuals of a fractured pelvis and assigned a 
noncompensable rating from March 1975.

In April 1979, the veteran was seen in the emergency room of 
the North Carolina Memorial Hospital after he slipped and 
fell on stairs at work, catching himself with his right hand 
on a handrail, and causing pain in the left side of the 
lumbosacral and thoracic spine area.  No numbness or tingling 
in the legs was noted.  X-rays of the thoracic and 
lumbosacral spine revealed that the vertebral bodies and disc 
spaces were grossly intact.  No bony abnormality was 
identified, and there was no radiographic evidence of 
spondylolysis or spondylolisthesis.

On VA orthopedic examination of August 1979, the examiner 
reviewed the veteran's medical history pertaining to his 
inservice pelvic fracture in a parachute jump in 1972, as 
well as the history of a slip and fall on steps at work in 
April 1979 wherein he caught a handrail and twisted himself 
in the process, with subsequent upper thoracic and lower 
cervical pain.  From his original injury, he complained of 
low back pain with tingling and throbbing pain radiating down 
the left lower extremity to the foot.  No pain was claimed in 
the right ramus area of the fracture.  After examination, the 
diagnosis was residuals of a fractured pelvis.  X-rays of the 
lumbosacral spine and pelvis revealed evidence of healed 
fracture of the right pubis medially, and possibly of the 
inferior ramus of the left pubis.  Alignment was 
satisfactory.  

By rating action of September 1979, the RO increased the 
rating of the veteran's residuals of a fractured pelvis from 
0% to 10%, effective June 1979, on the grounds that low back 
pain and limitation of motion were a result of the service-
connected disability.

On VA orthopedic examination of January 1981, the examiner 
reviewed the veteran's medical history pertaining to his 
inservice pelvic fracture in a parachute jump in 1972.  The 
examiner noted that this seemed to heal quite well, citing 
1979 VA X-rays which showed a healed fracture of the right 
pubis medially, and probably an old healed fracture of the 
inferior ramus of the left pubis.  The examiner noted that 
the veteran re-injured his back in April 1979 and had 
symptoms of a disc, with right sciatica.  Current X-rays 
revealed evidence of a healed fracture of the right pubis and 
possibly of the inferior ramus of the left pubis, which were 
unchanged in appearance from previous X-rays of August 1979.  
There was only approximately 5 millimeters elevation of the 
right pubis as compared to the left.  The diagnosis was 
residuals of a fractured pelvis.

August 1987 VA X-rays of the lumbosacral spine revealed 
minimal anterior marginal spurring at the L-4 and L-5 
vertebral bodies.  There was no evidence of definite disc 
space narrowing or other significant abnormality.  The 
assessments after outpatient examination were chronic low 
back pain, and that the veteran's symptom of pain radiating 
down the left leg suggested L5-S1 disc disease, but that this 
had not been confirmed on examination.  The assessment after 
outpatient examination in July 1988 was probable S-1 
radiculopathy, suggestive of a chronic herniated nucleus 
pulposus.

On VA orthopedic examination of August 1988, the pelvis was 
stable to compression, and not tender.  Examination of the 
back with the veteran standing showed no scoliosis or list, 
and the pelvis and shoulders were level.  X-rays of the 
pelvis could not rule-out an old healed pelvic fracture, and 
the lumbosacral spine was normal.  The diagnostic impressions 
were status post pelvic fracture; chronic low back pain - 
degenerative disc disease (DDD); and sensory deficit in the 
left lower extremity of undetermined etiology.

By rating action of August 1998, the RO increased the rating 
of the veteran's residuals of a fractured pelvis from 10% to 
20%, effective August 1987.

In a statement of September 1988, S. Tolen, a chiropractor, 
stated that he evaluated the veteran for low back pain in 
August 1988 and diagnosed posterior facet syndrome, disc 
protrusion, and sciatica.  The veteran's work involving 
maintenance of large pumps and motors was noted to increase 
his back symptoms when his workload increased.

On outpatient examination in May 1990 by S. Grubb, M.D., the 
veteran gave a history of the onset of neck and arm pain 
following a motor vehicle accident in November 1987, as well 
as the immediate onset of back pain in an on-the-job injury 
while lifting a heavy motor in February 1990; two weeks 
later, he experienced a significant increase in back pain 
after attempting to lift a heavy pump.  The veteran had not 
worked since March 1990 and reported no significant 
improvement in his back pain.  X-rays of March 1990 revealed 
narrowing at the L3-4 and L4-5 interspaces with anterior 
spurring at L-4 and L-5.  The impression was lumbar and 
cervical DDD.  When seem again in July 1990 with no 
significant change in his back pain, the examiner noted that 
the veteran had sustained an on-the-job injury.  After a 
post-diskogram CT scan, the impression was L3-4, L4-5, and 
L5-S1 DDD.

In November 1990, the veteran underwent surgery at the Durham 
County General Hospital for residuals of an on-the-job injury 
identified as L3-4, L4-5, and L5-S1 DDD.  During his hospital 
course, he underwent L3-4, L4-5, and L5-S1 decompression 
stabilization and fusion with Edwards instrumentation, and 
had a benign postoperative course.  The final diagnosis was 
status post L-3 to sacrum decompression stabilization and 
fusion for lumbar DDD.

By rating action of December 1990, the RO denied a rating in 
excess of 20% for residuals of a fractured pelvis, as well as 
denied service connection for postoperative residuals of 
lumbar DDD, on the grounds that it was due to a post-service 
on-the-job injury, and unrelated to the service-connected 
residuals of a fractured pelvis.  That decision was affirmed 
by the Board of Veterans Appeals (Board) in November 1991.  
The Board found that the veteran's postoperative lumbar DDD 
was first diagnosed many years after service, and was not 
causally related to his service-connected pelvic fracture 
with low back pain and limitation of motion.  In reaching 
this determination, the Board noted that there was no 
clinical evidence to support the veteran's contention that 
his 1972 inservice injury had weakened his lumbar discs; 
rather, the Board attributed his lumbar DDD to one of his 
post-service on-the-job injuries.

Of record is written argument by the veteran's attorney in 
July 1993, submitted in connection with his claim for Social 
Security Administration (SSA) disability benefits.  The 
veteran was noted to have last worked as an electro-
mechanical technician for a city water and sewer authority in 
March 1990, when he sustained an on-the-job back injury while 
attempting to lift a heavy motor.  He attempted to return to 
work after the injury, but the back pain worsened, and he had 
to cease working.  He experienced low back pain with 
radiation into the left buttock and down into the foot, 
muscle spasms in the right lumbosacral area, and occasional 
tingling in the left leg.  He eventually underwent back 
surgery by Dr. Grubb in November 1990, and subsequently in 
November 1991 Dr. Grubb performed an   L5-S1 anterior 
diskectomy.

Of record is an October 1993 SSA decision whereby the veteran 
was found to be entitled to a period of disability and 
disability insurance benefits commencing in March 1990, due 
to a severe disability described as lumbar DDD status post 
stabilization and fusion. 

On VA outpatient examination of October 1995, the veteran's 
complaints included chronic low back pain.  The veteran gave 
a history of the onset of back pain in service in 1972 after 
a parachute jump; he thereafter re-injured his back at work.  
On examination, straight leg raising was negative 
bilaterally.  After re-evaluation in November, the assessment 
was low back pain, status post 2 fusions.  The examiner 
recommended conservative treatment rather than a myelogram, 
noting that the veteran was able to function without 
medications, had a normal neurological examination, and 
already had had 2 surgeries.  When seen again in March 1996, 
the veteran noted no change in his low back pain.  

On VA physical therapy evaluation in July 1996, the veteran 
moved with his trunk held rigidly, but maintaining good 
alignment of postural curves.  There was minimal spasm in the 
paraspinal and buttock muscles, and no atrophy or asymmetry 
was noted.  Movement of the trunk was limited secondary to 
the fusion and pain.  Straight leg raising was negative, but 
the hamstring muscles were tight.  The veteran tolerated 
moderate flexion positions, and extension only to the neutral 
position.  When seen again in August, the veteran had 
significant myofascial tightness across the lower lumbar and 
sacral spine.  The muscles and tendons were tight, and the 
veteran was fearful of pain.  

On VA examination of March 1997, the examiner reviewed the 
veteran's medical and employment history, including a pelvic 
fracture in 1972 and an on-the-job back injury while lifting 
a motor in 1990.  The veteran stated that he had been able to 
work as an industrial mechanic until 1990.  He currently 
complained of chronic back pain radiating to the hips and 
legs, and muscle spasms.  Current examination of the back 
showed no postural abnormalities or fixed deformities.  There 
was a well-healed scar extending from the L-2 area to the 
sacrum.  The veteran could squat, and stand on his toes and 
heels.  The back musculature was essentially within normal 
limits, without severe spasm or atrophy.  On range of motion 
testing, forward flexion was to 85 degrees, backward 
extension to 30 degrees, and right and left lateral flexion 
and rotation to 35 degrees each.  There was no objective 
evidence of pain on motion.  With respect to neurological 
involvement, the deep tendon reflexes were present and equal.  
There was some residual loss of sensation in the  S-1 
dermatome on both lower extremities, primarily in the calf 
region.  Straight leg raising was negative at 90 degrees 
bilaterally.  

X-rays of the lumbosacral spine revealed that the veteran had 
undergone bony fusion from L-3 through S-1.  Vertebral body 
height was well-maintained.  There was evidence of disc space 
narrowing of L5-S1.  Overall, alignment was near-anatomic.  
The impressions were status post mechanical and bony fusion 
from       L-3 to S-1, with bony fusion complete except for 
one area of some thinning of the paralumbar bone on the left 
at L-4; and apparent laminectomy at S-1.  Pelvic X-rays 
revealed evidence of old fracture involving the junction of 
the inferior pubic ramus with the superior pubic ramus on the 
right, and probably the inferior pubic ramus on the left.  
There was a slight offset of the symphysis pubis, with the 
right being approximately 4 millimeters higher than the left 
across the symphysis.  The impression was that the findings 
were consistent with a healed injury of the symphysis on the 
right and inferior pubic ramus on the left, with a slight 
offset across the symphysis pubis.  X-rays of the hips 
revealed no evidence of acute bony abnormality in the right 
hip or pathology associated with the left hip.  

The diagnoses were bilateral hip pain with normal 
examination, and status post     L-3 to sacrum decompression 
and fusion secondary to DDD secondary to 1990 injury.  
Commenting as to the degree of the veteran's functional loss 
stemming from his back disability as mandated by the U.S. 
Court of Appeals for Veterans Claims (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the examiner noted that the 
veteran stated that his pain was constant, and that this 
examination had been performed at a time when the veteran's 
back disability was most disabling.  After reviewing the 
record, the examiner noted that the veteran apparently had 
had no back injury at the time of his pelvic fracture, and 
opined that his back injury was apparently work-related when 
lifting a motor in 1990.  In reaching this determination, the 
examiner made reference to completely negative 1988 X-rays of 
the lumbosacral spine.

On VA outpatient evaluation in June 1997, the veteran's low 
back pain was noted to be stable and without changes.  
Numerous subsequent VA outpatient treatment records through 
1999 show regular follow-up treatment and evaluation of the 
veteran primarily for psychiatric, gastrointestinal, rectal, 
and eye problems.

At the July 1997 hearing on appeal, the veteran testified 
that he had not worked since March 1990 due to his back 
injury.  He described his low back pain as quite intense at 
times, and stated that it radiated into the hip joints and 
down both legs.  He stated that he took medications for pain 
and to relax his muscles.  He also had muscle spasms at 
times, which were relieved by stretching exercises he had 
been taught by a physical therapist.

VA radiological studies in January 1998 revealed evidence of 
a prior laminectomy and fusion at L-3 through S-1, with 
fixation hardware intact.  Multiple non-specific 
calcifications were noted in the lower pelvis.    
  
II.  Analysis

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A claim for an 
increased rating is well-grounded if he asserts that a 
condition for which service connection has been granted has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
In this case, the veteran has asserted that his residuals of 
a fractured pelvis are more disabling than currently 
evaluated, and the Board finds that he has thus stated a 
well-grounded claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include, but are not limited to, 
38 C.F.R. §§ 4.1, 4.2, and 4.7.  38 C.F.R. § 4.10 provides 
that, in cases of functional impairment, evaluations must be 
based upon lack of usefulness of the affected part or 
systems, and medical examiners must furnish, in addition to 
the etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon the 
person's ordinary activity.  These requirements for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based upon a single, incomplete, or inaccurate 
report, and to enable the VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath, 1 Vet. App. at 594.

In addition, 38 C.F.R. § 4.40 requires consideration of 
functional disability due to pain and weakness, and the Court 
has held that, when a veteran alleges that he suffers pain 
due to a service-connected musculoskeletal disability in 
which the degree of disability is based on consideration of 
limitation of motion, an examiner's report should assess the 
degree of functional loss, if any, due to pain, weakened 
movement, excess fatigability, or incoordination.  See 
DeLuca.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.).  (b) More movement than normal (from 
flail joint, resections, non-union of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  (d) Excess fatigability.     (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly.          (f) Pain on movement, swelling, deformity 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing, and weight-
bearing are related considerations.  38 C.F.R. § 4.45.

Moderate limitation of motion of the lumbar spine warrants a 
20% rating.  A 40% rating requires severe limitation of 
motion.  38 C.F.R. Part 4, Diagnostic Code 5292.  Ankylosis 
of the lumbar spine at a favorable angle warrants a 40% 
rating.  38 C.F.R. Part 4, Diagnostic Code 5289.

After reviewing the entire evidence of record, the Board 
concludes that a rating in excess of 20% for residuals of a 
fractured pelvis is not warranted, because the clinical 
findings in the record from 1995 to the present time do not 
show that such increased rating is supported under any 
applicable Diagnostic Code.  In rating the veteran's service-
connected residuals of a fractured pelvis, the Board notes 
that low back pain and limitation of motion have been 
adjudicated to be components of the service-connected 
disability, but that significant low back disability 
attributable to the postoperative lumbar DDD may not be 
considered, inasmuch as the Board has previously denied 
service connection for the latter disorder as unrelated to 
the service-connected residuals of a fractured pelvis.

The record from 1995 to 1997 documents the veteran's 
continuing complaints of low back pain, but more recent 
medical records in 1998 and 1999 are conspicuous for the lack 
of complaints referrable to the back; rather, they reflect 
the veteran's complaints referrable primarily to psychiatric, 
gastrointestinal, rectal, and eye problems.  The Board notes 
that the July 1996 VA examiner attributed the limitation of 
the veteran's trunk movement to fusion and pain, which fusion 
is a component of the non-service-connected postoperative 
lumbar DDD which may not be considered in evaluating the 
service-connected residuals of a fractured pelvis.  The March 
1997 VA examiner specifically opined that the veteran had no 
back injury at the time of his pelvic fracture in service in 
1972, and that his back injury occurred on the job many years 
post service in 1990.  Nonetheless, as previous VA 
adjudications have conceded low back pain and limitation of 
motion to be components of the service-connected residuals of 
a fractured pelvis, the Board shall consider such complaints 
and clinical findings as symptoms of the service-connected 
entity.   

Range of motion testing of the lumbar spine on the most 
recent comprehensive VA examination in March 1997 
demonstrated findings clearly indicative of no more than 
slight limitation of forward and lateral flexion, backward 
extension, and rotation, thus warranting no more than the 20% 
rating currently assigned the residuals of a pelvic fracture 
under Diagnostic Code 5292, inasmuch as severe limitation of 
lumbar spine motion required for a 40% rating under that Code 
has not been objectively demonstrated.  Neither is a 40% 
rating warranted under Diagnostic Code 5289, inasmuch as the 
objective demonstration of a great degree of motion of the 
lumbar spine clearly indicates that no ankylosis is present.

With respect to the 38 C.F.R. §§ 4.40 and 4.45 and DeLuca-
mandated assessment of the degree of the veteran's functional 
disability, the Board notes that the March 1997 VA examiner 
commented that the examination had been performed at a time 
when the veteran's back disability was most disabling, and 
that although the veteran had complained of constant pain, 
there was no objective evidence of pain on motion.  
Otherwise, the examiner considered the veteran's back 
disability to be unrelated to his service-connected residuals 
of a fractured pelvis, opining that it was instead related to 
an on-the-job injury many years post service.  Again, the 
Board notes that more recent medical records in 1998 and 1999 
are conspicuous for the lack of complaints referrable to the 
back; rather, they reflect the veteran's complaints 
referrable primarily to psychiatric, gastrointestinal, 
rectal, and eye problems.  With respect to the pelvis, X-rays 
in March 1997 showed findings consistent with a healed old 
fracture with a slight offset across the symphysis pubis.  At 
the July 1997 hearing on appeal, the veteran testified that 
his back complaints were relieved somewhat by medications and 
stretching exercises.

For the abovementioned reasons and bases, the Board finds 
that the clinical findings and the examiner's assessments of 
the degree of functional loss attributable to the veteran's 
service-connected residuals of  a fractured pelvis in the 
record from 1995 to 1999 do not support assignment of a 
rating in excess of 20% for that disorder under any 
applicable Diagnostic Code.  As the preponderance of the 
evidence is against the claim for a rating in excess of 20%, 
the appeal is denied.


ORDER

A rating in excess of 20% for residuals of a fractured pelvis 
is denied.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

